—Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the production of the minutes of the proceedings during jury selection on an appeal from a judgment of the Supreme Court, Queens County, rendered October 29, 1992.
Motion by the respondent to dismiss the proceeding.
Upon the petition and the papers filed in support of the proceeding and the papers filed in opposition thereto and in support of the motion, it is
Ordered that the motion is granted without prejudice to the petitioner’s making a motion to enlarge the judgment roll to include the minutes of the proceedings during jury selection; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements. Rosenblatt, J. P., Ritter, Copertino and Hart, JJ., concur.